211 Ga. 402 (1955)
86 S.E.2d 222
HESTER BENNETT LUMBER CO. et al.
v.
ALEXANDER et al.
18839.
Supreme Court of Georgia.
Argued January 11, 1955.
Decided February 16, 1955.
Don B. Howe, Harold Murphy, J. M. Grubbs, Jr., for plaintiffs in error.
Marson G. Dunaway, Jr., contra.
WYATT, Presiding Justice.
1. The purported brief of evidence in the instant case, which has been approved by the trial judge, apparently consists of the complete transcript of the trial in the court below. It includes motions to rule out evidence, objections to evidence, argument on motions and objections, colloquies between counsel and between counsel and the court, an amendment to the petition, and various other immaterial matters. There has been no bona fide attempt to comply with the requirements of Code § 70-305 as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446. This court will not, therefore, pass upon any assignment of error in the determination of which reference must be made to the purported brief of evidence. See Brown v. Clarke, 211 Ga. 61 (84 S.E.2d 14); Williamson v. Yakupian, 211 Ga. 61 (84 S.E.2d 15).
2. Since the only question presented for decision in the instant case is whether or not the judgment of the court below denying the motion for new trial was error, which would require reference to the purported brief of evidence, no question is presented for determination by this court.
Judgment affirmed. All the Justices concur.